                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

AARON MICHAEL ROGERS, # 40704,                  §
                                                §
                   Plaintiff,                   §
                                                §
vs.                                             §                     CIVIL NO.
                                                §                 SA-19-CA-724-DAE
KERR COUNTY SHERIFF W.R.                        §
HIERHOLZER and SYLVIA                           §
FORAKER,                                        §
                                                §
                   Defendants.                  §

                                             ORDER

       Before the Court is the Application for Leave to Proceed In Forma Pauperis [#2] filed by

the plaintiff, Aaron Michael Rogers (“Plaintiff”), in his prisoner civil rights case under 42 U.S.C.

§ 1983. Plaintiff is currently incarcerated at the Kerr County Detention Center. After review of

Plaintiff’s IFP application, the Court has determined that his request to proceed IFP [#2] is

GRANTED.

       The United States Clerk of Court (“the U.S. Clerk”) is directed to file Plaintiff’s

Complaint [#1] without prepayment of fees, costs, or security, and also to mail a copy of

this Order to the Jail Administrator, Kerr County Detention Center, 400 Clearwater

Paseo, Kerrville, Texas 78028.

       Even though Plaintiff is not required to prepay his filing fees, a prisoner who brings a

civil lawsuit IFP is subject to paying an initial partial filing fee, and then paying monthly

installments until the total $350.00 filing fee is paid in full.1 These payments will be

automatically processed by Plaintiff’s custodial institution.


1
  The filing fee for any civil action, suit or proceeding is $350.00. There is normally an
administrative fee of $50.00, however, when a prisoner is granted IFP status, the $50.00
administrative fee is waived.


                                                    1
I.     Initial Partial Filing Fee.

       The Court is required to “assess and, when funds exist, collect,” an initial partial filing

fee of “20 percent of the greater of the average monthly deposits to the prisoner’s account; or the

average monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint.” See 28 U.S.C. § 1915(b)(1)(A)(B).

       In this case, the Court has assessed that Plaintiff must pay an initial partial filing fee of

$40.73. The Kerr County Detention Center must deduct this sum from Plaintiff’s institutional

trust fund account and forward it to the U.S. Clerk, 655 E. César E. Chávez Boulevard, Room

G65, San Antonio, Texas, 78206, referencing the case number in the style of this Order. If these

funds are not immediately available, Kerr County Detention Center must place a hold on

Plaintiff’s account in the amount of $40.73, and forward the funds to the U.S. Clerk when

available.

II.    Remaining Filing Fee Monthly Deductions.

       “After payment of the initial partial filing fee, the prisoner shall be required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. The agency having custody of the prisoner shall forward payments from the prisoner’s

account to the clerk of court each time the amount in the account exceeds $10 until the filing fees

are paid.” 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       SIGNED this 5th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE



                                                 2
